DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, drawn to a disentangled and physically ordered arrangement for interconnecting longitudinally extended strands residing within a limited volume that includes tensioning means coupled to each strand to provide a particular range of tension, classified in G02B 6/444 {Systems and boxes with surplus length} and/or G02B 6/4457 {Bobbins; Reels}.
II. Claims 3-5, drawn to a system of spatially reconfigurable, cross-connected strands for carrying a multiplicity of independent signals across an intervening gap comprising a multiplicity of individual strands within each subbraid characterized by an ordered hierarchical relation and topologically equivalent to an ordered stack of separable layers, each strand residing within a layer of the stack and ordered such that all layers of the stack to one side of the individual layer are characterized by a superior relation, and all layers on the opposite side are characterized by an inferior relation, whereby any individual strand of a first subbraid may pass through a second subbraid in a knot-free fashion by bifurcating the second subbraid such that the individual strand passes through the stack of layers at a location separating those layers in inferior relation and those layers in superior relation, classified in G02B 6/356 {in an optical cross-connect device}.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in have materially different designs, in particular, Invention I recites a tensioning means not recited by Invention II. Invention II recites that any individual strand of a first subbraid may pass through a second subbraid in a knot-free fashion by bifurcating the second subbraid such that the individual strand passes through the stack of layers at a location separating those layers in inferior relation and those layers in superior relation which is not recited by Invention I and, thus, the different inventions are mutually exclusive as claimed.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the different inventions have acquired a separate status in the art in view of their different classification
⦁	the different inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
March 16, 2022